                                                                     Case 2:20-cv-08360 Document 1 Filed 09/11/20 Page 1 of 16 Page ID #:1




                                                                 1 Daniel F. Fears, State Bar No. 110573
                                                                   dff@paynefears.com
                                                                 2 Ray E. Boggess, State Bar No. 260384
                                                                   reb@paynefears.com
                                                                 3 PAYNE & FEARS LLP
                                                                   Attorneys at Law
                                                                 4 4 Park Plaza, Suite 1100
                                                                   Irvine, California 92614
                                                                 5 Telephone: (949) 851-1100
                                                                   Facsimile: (949) 851-1212
                                                                 6
                                                                   Attorneys for Defendant THE BOEING COMPANY.
                                                                 7
                                                                 8
                                                                 9                        UNITED STATES DISTRICT COURT
                                                                10                      CENTRAL DISTRICT OF CALIFORNIA
                                                                11
PAYNE & FEARS LLP




                                                                12 JESSICA MOYA, an individual,                 Case No. 2:20-cv-8360
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13               Plaintiff,                     [Los Angeles County Superior Court
                       ATTORNEYS AT LAW




                                                                                                                Case No. 20STCV12649]
                                               (949) 851-1100




                                                                14         v.
                                                                                                                PETITION AND NOTICE OF
                                                                15 THE BOEING COMPANY;                          REMOVAL OF CIVIL ACTION
                                                                   CONTINENTAL DATA GRAPHICS;                   UNDER 28 U.S.C. §§ 1332 AND 1441
                                                                16 and DOES 1 through 25, inclusive,
                                                                                                                Diversity Jurisdiction
                                                                17               Defendants.
                                                                                                                Trial Date:        None Set
                                                                18
                                                                19
                                                                20         TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
                                                                21 DISTRICT OF CALIFORNIA, AND TO JESSICA MOYA AND TO HER
                                                                22 COUNSEL OF RECORD:
                                                                23
                                                                24         PLEASE TAKE NOTICE that Defendant The Boeing Company hereby
                                                                25 removes this action from the Superior Court of the State of California for the County
                                                                26 of Los Angeles to the United States District Court for the Central District of
                                                                27 California, on the following grounds:
                                                                28

                                                                                               PETITION AND NOTICE OF REMOVAL
                                                                     Case 2:20-cv-08360 Document 1 Filed 09/11/20 Page 2 of 16 Page ID #:2




                                                                 1    I.   INTRODUCTION
                                                                 2
                                                                 3         1.    This Court has original jurisdiction over this action pursuant to 28
                                                                 4 U.S.C. § 1332 because complete diversity exists between Plaintiff Jessica Moya
                                                                 5 (“Plaintiff”) and Defendant The Boeing Company (“Boeing”) and because the
                                                                 6 amount in controversy exceeds $75,000. Moreover, the only other named
                                                                 7 defendant, Continental Data Graphics, is a business entity that, as of both the filing
                                                                 8 of this action and this removal petition, no longer exists because it merged into and
                                                                 9 became part of Boeing.
                                                                10
                                                                11         2.    Plaintiff is a citizen of the State of California, and she was a citizen at
PAYNE & FEARS LLP




                                                                12 the time of the filing of her Complaint.
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14         3.    Boeing is now, and was at the time this action commenced, a citizen of
                                                                15 the States of Delaware and Illinois, but not California. At all material times, Boeing
                                                                16 was a corporation under the laws of the State of Delaware, and it has at all material
                                                                17 times maintained its principal place of business, including its corporate
                                                                18 headquarters, in the State of Illinois.
                                                                19
                                                                20         4.    Continental Data Graphics was a Boeing subsidiary that fully merged
                                                                21 into Boeing and ceased to be a separate entity as of December 31, 2019.
                                                                22
                                                                23         5.    The claims and allegations set forth in Plaintiff’s Complaint establish
                                                                24 that the amount in controversy in this matter exceeds $75,000, exclusive of interest
                                                                25 and costs.
                                                                26
                                                                27         6.    Pursuant to 28 U.S.C. § 1446(b), Boeing removes this matter within
                                                                28 thirty (30) days of Plaintiff’s service of the Summons and Complaint on Boeing.

                                                                                                               -2-
                                                                                                PETITION AND NOTICE OF REMOVAL
                                                                     Case 2:20-cv-08360 Document 1 Filed 09/11/20 Page 3 of 16 Page ID #:3




                                                                 1 II.     THE STATE COURT ACTION
                                                                 2
                                                                 3         7.    On or about April 1, 2020, Plaintiff filed an action against Boeing
                                                                 4 entitled “Jessica Moya, an individual, Plaintiff vs. The Boeing Company;
                                                                 5 Continental Data Graphics; and Does 1 through 25, inclusive, Defendants,” in the
                                                                 6 Superior Court of the State of California, County of Los Angeles, Case No.
                                                                 7 20STCV12649 (the “State Court Action”).
                                                                 8
                                                                 9         8.    A true and correct copy of the Summons and Complaint served on
                                                                10 Boeing are attached hereto as Exhibit A. Plaintiff served a copy of the Summons
                                                                11 and Complaint on Boeing via mail on August 3, 2020, and she filed a Proof of
PAYNE & FEARS LLP




                                                                12 Service of the Summons and Complaint, which is attached hereto as Exhibit B.
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14         9.    In her Complaint, Plaintiff alleges the following causes of action:
                                                                15 (1) Discrimination based on Disability; (2) Discrimination based on Sex; (3) Failure
                                                                16 to Accommodate; (4) Failure to Engage in the Interactive Process; (5) Retaliation in
                                                                17 Violation of Government Code section 12940; (6) Failure to Prevent Discrimination
                                                                18 and Retaliation; (7) Wrongful Termination in Violation of Government Code section
                                                                19 12940; and (8) Wrongful Termination in Violation of Public Policy.
                                                                20
                                                                21         10.   Plaintiff alleges in her Complaint that she “was and is a resident of the
                                                                22 State of California, Los Angeles County.” (Ex. A, 2:3-4).
                                                                23
                                                                24         11.   Plaintiff alleges in her Complaint that “[a]s the proximate result of [the
                                                                25 alleged wrongful] acts of Defendants, Plaintiff has suffered . . . financial losses,
                                                                26 including without limitation, loss of salary and benefits.” (See Ex. A, 6:19-22).
                                                                27 Plaintiff also alleges that she “has suffered and continues to suffer emotional
                                                                28

                                                                                                               -3-
                                                                                                PETITION AND NOTICE OF REMOVAL
                                                                     Case 2:20-cv-08360 Document 1 Filed 09/11/20 Page 4 of 16 Page ID #:4




                                                                 1 distress, humiliation, mental anguish and embarrassment, as well as the
                                                                 2 manifestation of physical symptoms.” (See Ex. A, 6:24-26).
                                                                 3
                                                                 4         12.   On September 11, 2020, Boeing timely filed an Answer to the
                                                                 5 Complaint. A true and correct copy of Boeing’s Answer is attached hereto as
                                                                 6 Exhibit C.
                                                                 7
                                                                 8         13.   The Summons, Complaint, Proof of Service, and Answer constitute the
                                                                 9 pleadings, process, and orders served upon or by Boeing in the State Court Action.
                                                                10
                                                                11 III.    BOEING’S REMOVAL IS PROPER BECAUSE DIVERSITY
PAYNE & FEARS LLP




                                                                12          JURISDICTION EXISTS
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14         14.   The Court has original jurisdiction over this action pursuant to 28
                                                                15 U.S.C. § 1332, and Boeing properly removes this action to this Court under 28
                                                                16 U.S.C. § 1441(a) and (b) because this is a civil action between citizens of different
                                                                17 states and because the amount in controversy exceeds $75,000, exclusive of interest
                                                                18 and costs.
                                                                19
                                                                20         A.    Complete Diversity Exists Between Plaintiff and Boeing.
                                                                21
                                                                22         15.   Under 28 U.S.C. § 1332, complete diversity exists between Plaintiff
                                                                23 and Boeing because they are citizens of different states. In compliance with 28
                                                                24 U.S.C. § 1441(b), “[no] part[y] in interest properly joined and served as a
                                                                25 defendant[] is a citizen of the State in which [this] action is brought.”
                                                                26
                                                                27
                                                                28

                                                                                                              -4-
                                                                                                PETITION AND NOTICE OF REMOVAL
                                                                     Case 2:20-cv-08360 Document 1 Filed 09/11/20 Page 5 of 16 Page ID #:5




                                                                 1               1.     Plaintiff Is a Citizen of the State of California.
                                                                 2
                                                                 3         16.   “For diversity jurisdiction, citizenship of individuals is determined by
                                                                 4 the state in which the individual is domiciled at the time a lawsuit is filed.” Garfias
                                                                 5 v. Team Indus. Services, Inc., 2017 WL 4512444, at *2 (C.D. Cal. Oct. 10, 2017).
                                                                 6 As the United States Court of Appeals for the Ninth Circuit explained, “[a] person’s
                                                                 7 domicile is his permanent home, where he resides with the intention to remain or to
                                                                 8 which he intends to return.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
                                                                 9 Cir. 2001).
                                                                10
                                                                11         17.   As alleged in her Complaint, Plaintiff “was and is a resident of the
PAYNE & FEARS LLP




                                                                12 State of California.” (Ex. A, 2:3-4). Thus, Plaintiff is a citizen of the State of
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 California within the meaning of U.S.C. § 1332(a) because her place of residence
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 and domicile are, and were, located within the State of California.
                                                                15
                                                                16         18.   Upon information and belief, including the fact that Plaintiff resides in
                                                                17 the State of California and worked in the State of California, Plaintiff is, and was at
                                                                18 all relevant times, a citizen of the State of California. “[A]t the pleading stage,
                                                                19 allegations of jurisdictional fact need not be proven unless challenged.” NewGen,
                                                                20 LLC v. Safe Cig, LLC, 840 F.3d 606, 614 (9th Cir. 2016); Ehrman v. Cox
                                                                21 Commc’ns, Inc., 932 F.3d 1223, 1227–28 (9th Cir. 2019).
                                                                22
                                                                23               2.     Boeing Is a Citizen of the States of Delaware and Illinois.
                                                                24
                                                                25         19.   For purposes of determining diversity jurisdiction, “a corporation shall
                                                                26 be deemed to be a citizen of every State and foreign state by which it has been
                                                                27 incorporated and of the State or foreign state where it has its principal place of
                                                                28 business.” 28 U.S.C. § 1332(c)(1). In The Hertz Corp. v. Friend, 130 S.Ct. 1181,

                                                                                                              -5-
                                                                                                PETITION AND NOTICE OF REMOVAL
                                                                     Case 2:20-cv-08360 Document 1 Filed 09/11/20 Page 6 of 16 Page ID #:6




                                                                 1 1192 (2010), the United States Supreme Court held that a corporation’s principal
                                                                 2 place of business is “the place where a corporation’s officers direct, control, and
                                                                 3 coordinate the corporation’s activities,” i.e., the “nerve center” of the business. The
                                                                 4 court explained that the principal place of business is “the place where the
                                                                 5 corporation maintains its headquarters.” Id.
                                                                 6
                                                                 7         20.    Here, Boeing is incorporated in the State of Delaware, and has been
                                                                 8 since 1947. (Declaration of Stephanie L. Hernandez (“Hernandez Decl.”) ¶ 3).
                                                                 9
                                                                10         21.    In addition, Boeing maintains its World Headquarters at 100 North
                                                                11 Riverside Plaza, Chicago, Illinois, which serves as its principal place of business
PAYNE & FEARS LLP




                                                                12 and nerve center. (Id. at ¶ 4). The officers and directors of Boeing are located at the
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 World Headquarters in Chicago, Illinois and in states other than California, where
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 they exercise day-to-day control of the business and perform the vast majority of
                                                                15 their executive and administrative functions. (Id.). Boeing’s corporate books and
                                                                16 records are located at its World Headquarters in Chicago, Illinois. (Id.).
                                                                17
                                                                18         22.    Therefore, for the purpose of determining diversity jurisdiction, Boeing
                                                                19 was not (and is not) a citizen of the State of California, but rather, it was (and is) a
                                                                20 citizen of the States of Delaware and Illinois.
                                                                21
                                                                22         23.    Accordingly, complete diversity exists between Plaintiff and Boeing.
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                               -6-
                                                                                                PETITION AND NOTICE OF REMOVAL
                                                                     Case 2:20-cv-08360 Document 1 Filed 09/11/20 Page 7 of 16 Page ID #:7




                                                                 1               3.     Plaintiff’s Naming of Continental Data Graphics as a
                                                                 2                      Defendant Does Not Defeat the Court’s Diversity Jurisdiction
                                                                 3                      Because that Entity Merged with Boeing.
                                                                 4
                                                                 5         24.   Continental Graphics Corporation was a corporation incorporated in the
                                                                 6 State of Delaware on or about August 14, 1986. (Hernandez Decl., ¶ 5).
                                                                 7 Continental Graphics Corporation did business as “Continental DataGraphics,” also
                                                                 8 known as “CDG.” (Id.).
                                                                 9
                                                                10         25.   In 2000, Boeing acquired Continental Graphics Corporation and held
                                                                11 that entity as a separate and wholly owned subsidiary. (Id. at ¶ 6). Continental
PAYNE & FEARS LLP




                                                                12 Graphics Corporation continued to do business as “Continental DataGraphics” and
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 “CDG.” (Id.). Plaintiff named the “Continental DataGraphics” DBA as a defendant
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 in this action.
                                                                15
                                                                16         26.   On December 31, 2019, Boeing merged Continental Graphics
                                                                17 Corporation into Boeing. (Id. at ¶ 7). As part of this merger, all of Continental
                                                                18 Graphics Corporation’s assets, liabilities, rights, and obligations became Boeing’s
                                                                19 assets, liabilities, rights, and obligations. (Id.). Boeing remains the successor to,
                                                                20 and assignee of, Continental Graphics Corporation’s assets and liabilities. (Id.). As
                                                                21 of December 31, 2019, all of Continental Graphics Corporation employees became
                                                                22 employees of Boeing. (Id.).1
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                           1
                                                                        Plaintiff was employed by CDG, and her employment at CDG ended before
                                                                28 CDG merged into Boeing. (Declaration of Barbara Krubski, ¶ 3).

                                                                                                              -7-
                                                                                                PETITION AND NOTICE OF REMOVAL
                                                                     Case 2:20-cv-08360 Document 1 Filed 09/11/20 Page 8 of 16 Page ID #:8




                                                                 1         27.     Pursuant to the December 31, 2019 merger, Continental Graphics
                                                                 2 Corporation ceased to exist as a separate corporate entity as of December 31, 2019.
                                                                 3 (Id. at ¶ 8).
                                                                 4
                                                                 5         28.     Courts have repeatedly recognized that a merged corporation that has
                                                                 6 ceased to exist is not a proper party and cannot defeat diversity jurisdiction. For
                                                                 7 example, in Meadows v. Bicrodyne Corp, 785 F.2d 670, 671 (9th Cir. 1986), the
                                                                 8 plaintiff sued Bicrodyne and Carpenter in California superior court. After
                                                                 9 Carpenter’s removal of the case to the district court, plaintiff filed a motion to
                                                                10 remand, claiming that diversity of citizenship did not exist because Bicrodyne was a
                                                                11 citizen of California. Id. The district court denied the motion and the Ninth Circuit
PAYNE & FEARS LLP




                                                                12 affirmed. Id. The Ninth Circuit recognized that “Bicrodyne was a citizen of
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 California before merger.” Id. at 672 (emphasis added). The court noted that after a
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 merger, “the separate existence of the disappearing corporation[] ceases and the
                                                                15 surviving corporation shall succeed.” Id. (quoting Cal. Corp. Code § 1107(a)).
                                                                16 Once “Bicrodyne was merged into Carpenter,” Bicrodyne ceased to exist as a
                                                                17 separate entity, and Carpenter became “the surviving corporation.” Id. at 671-72.
                                                                18 Because Carpenter was the “surviving corporation” and because it was “a citizen of
                                                                19 Delaware,” the Ninth Circuit held that the district court properly asserted diversity
                                                                20 jurisdiction over that case. Id.
                                                                21
                                                                22         29.     Other courts within the Ninth Circuit have followed Meadows and have
                                                                23 disregarded the citizenship of merged corporations that have ceased existing, just
                                                                24 like Continental DataGraphics here. See Sanfilippo v. Tinder, Inc., 2018 WL
                                                                25 6681197, at *4 (C.D. Cal. Dec. 18, 2018) (“Tinder does not exist as a result of the
                                                                26 merger and its citizenship is not relevant for the current inquiry. Defendant [which
                                                                27 was not a citizen of California] is the successor of Tinder’s assets and liabilities and
                                                                28 the surviving entity resulting from the merger. Thus, complete diversity exists

                                                                                                              -8-
                                                                                                PETITION AND NOTICE OF REMOVAL
                                                                     Case 2:20-cv-08360 Document 1 Filed 09/11/20 Page 9 of 16 Page ID #:9




                                                                 1 between Plaintiff and Defendant.”); Zappia v. World Savings Bank, F.S.B., 2015
                                                                 2 WL 1808545, at *2-3 (S.D. Cal. Apr. 21, 2015) (denying motion to remand and
                                                                 3 noting, “[i]n the case of merging corporations, the Court looks to the citizenship of
                                                                 4 the surviving corporation for purposes of diversity jurisdiction.”); Atamian v. Inland
                                                                 5 Cmty. Bank, N.A., 2014 WL 5810369, at *2 (C.D. Cal. Nov. 6, 2014) (denying
                                                                 6 motion to remand and disregarding the citizenship of ICB because “the action was
                                                                 7 filed after the merger between AWB and ICB,” and “the effect of a merger is that
                                                                 8 one entity’s separate existence ceases.”).
                                                                 9
                                                                10         30.    Accordingly, the citizenship of Continental Graphic Corporation (dba
                                                                11 Continental DataGraphics) is irrelevant to the Court’s diversity analysis because that
PAYNE & FEARS LLP




                                                                12 corporation merged into Boeing and then ceased to exist as a separate entity.
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 Boeing was the “surviving corporation,” and therefore, Boeing is the only relevant
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 defendant with respect to determining diversity of citizenship.
                                                                15
                                                                16         31.    As set forth above, Boeing is not a citizen of California; whereas
                                                                17 Plaintiff is. Therefore, complete diversity of citizenship under 28 U.S.C. § 1332
                                                                18 exists in this matter.
                                                                19
                                                                20         B.     The Amount in Controversy Exceeds the $75,000 Jurisdictional
                                                                21                Minimum.
                                                                22
                                                                23         32.    The jurisdictional minimum amount that must be in controversy,
                                                                24 $75,000, was satisfied at the time of the filing of this action and is still satisfied by
                                                                25 the facts set forth herein and described more specifically below. 28 U.S.C. §
                                                                26 1332(a) (“[D]istrict courts . . . have original jurisdiction of all civil actions where
                                                                27 the matter in controversy exceeds the sum or value of $75,000, exclusive of interest
                                                                28 and costs . . . .”).

                                                                                                                -9-
                                                                                                 PETITION AND NOTICE OF REMOVAL
                                                                  Case 2:20-cv-08360 Document 1 Filed 09/11/20 Page 10 of 16 Page ID #:10




                                                                 1         33.   Even though the Complaint did not expressly state an amount in
                                                                 2 controversy, courts “consider allegations in the complaint and in the notice of
                                                                 3 removal, as well as summary-judgment-type evidence relevant to the amount in
                                                                 4 controversy.” Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 416 (9th Cir.
                                                                 5 2018).
                                                                 6
                                                                 7         34.   In measuring the amount in controversy for purposes of diversity
                                                                 8 jurisdiction, “a court must assume that the allegations of the complaint are true and
                                                                 9 assume that a jury will return a verdict for the plaintiff on all claims made in the
                                                                10 complaint.” Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp.
                                                                11 2d 993, 1001 (C.D. Cal. 2002) (internal punctuation omitted).
PAYNE & FEARS LLP




                                                                12
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13         35.   As the Ninth Circuit explained, “the amount in controversy is not
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 limited to damages incurred prior to removal - for example, it is not limited to wages
                                                                15 a plaintiff-employee would have earned before removal (as opposed to after
                                                                16 removal)[; but] rather, the amount in controversy is determined by the complaint
                                                                17 operative at the time of removal and encompasses all relief a court may grant on that
                                                                18 complaint if the plaintiff is victorious.” Chavez, 888 F.3d at 414-15.
                                                                19
                                                                20         36.   The amount in controversy includes a plaintiff’s claim for “damages
                                                                21 (compensatory, punitive, or otherwise) . . . as well as attorneys’ fees awarded under
                                                                22 fee shifting statutes.” Id. at 416 (quotations and citation omitted).
                                                                23
                                                                24         37.   In addition, the Court should aggregate damages in determining
                                                                25 whether the amount in controversy exceeds $75,000. See Bank of Cal. Nat’l Ass’n
                                                                26 v. Twin Harbors Lumber Co., 465 F.2d 489, 491 (9th Cir. 1972) (“aggregation is
                                                                27 permitted when a single plaintiff seeks to aggregate two or more of his own claims
                                                                28 against a single defendant.”) (internal quotations omitted).

                                                                                                             -10-
                                                                                               PETITION AND NOTICE OF REMOVAL
                                                                  Case 2:20-cv-08360 Document 1 Filed 09/11/20 Page 11 of 16 Page ID #:11




                                                                 1         38.    Boeing discusses the allegations below solely to demonstrate that the
                                                                 2 amount in controversy in this matter exceeds $75,000. Boeing denies that Plaintiff
                                                                 3 is entitled to any damages and denies that Plaintiff will be able to recover any
                                                                 4 amount on any of her theories of liability.
                                                                 5
                                                                 6                1.     Plaintiff’s Claim for Alleged Lost Wages Satisfies the
                                                                 7                       Amount in Controversy.
                                                                 8
                                                                 9         39.    Plaintiff alleges that Boeing terminated her employment because of her
                                                                10 alleged disability (Ex. A, 6:4-7:18), because of her sex (Ex. A, 7:22-8:25), and
                                                                11 because she supposedly engaged in protected activity (Ex. A, 11:6-12:17). Plaintiff
PAYNE & FEARS LLP




                                                                12 alleges that “[a]s the proximate result of [the alleged wrongful] acts of Defendants,
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 Plaintiff has suffered . . . financial losses, including without limitation, loss of salary
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 and benefits.” (See Ex. A, 6:19-22).
                                                                15
                                                                16         40.    As of the date her employment with Boeing ended (September 12,
                                                                17 2019), Plaintiff’s annual salary was $47,840.00 (equivalent to $23.00 per hour).
                                                                18 (Declaration of Barbara C. Krubski, ¶ 3).
                                                                19
                                                                20 ///
                                                                21
                                                                22 ///
                                                                23
                                                                24 ///
                                                                25
                                                                26 ///
                                                                27
                                                                28 ///

                                                                                                               -11-
                                                                                                 PETITION AND NOTICE OF REMOVAL
                                                                  Case 2:20-cv-08360 Document 1 Filed 09/11/20 Page 12 of 16 Page ID #:12




                                                                 1        41.    By the time this case is statistically likely to be resolved at trial (June
                                                                 2 2022 or 21.2 months from the date of removal),2 Plaintiff’s claim for back pay will
                                                                 3 total $131,560.3 Thus, Plaintiff’s claim for back pay alone far exceeds the
                                                                 4 jurisdictional minimum amount in controversy required by 28 U.S.C. §1332.
                                                                 5
                                                                 6               2.    Plaintiff’s Claims for Attorneys’ Fees, Emotional Distress
                                                                 7                     Damages, and Punitive Damages also Push the Amount in
                                                                 8                     Controversy Further above $75,000.
                                                                 9
                                                                10        42.    Where an underlying statute authorizes an award of attorneys’ fees,
                                                                11 such potential fees may be included in calculating the amount in controversy. See
PAYNE & FEARS LLP




                                                                12 Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998). Here, Plaintiff
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 seeks to “recover reasonable attorneys’ fees” pursuant to Government Code section
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 12965. (See Ex. A, 7:2-5, 17:28).
                                                                15
                                                                16        43.    As the Ninth Circuit explained in Chavez, when determining the
                                                                17 amount in controversy, attorneys’ fees are calculated based on the total possible
                                                                18 recovery, and not just fees incurred as of the time of removal. Chavez, 888 F.3d at
                                                                19 417 (“That the amount in controversy is assessed at the time of removal does not
                                                                20 mean that the mere futurity of certain classes of damages precludes them from being
                                                                21
                                                                22
                                                                          2
                                                                           Statistics maintained by the Administrative Office of the United States
                                                                23
                                                                   Courts pursuant to 28 U.S.C. § 604(a)(2) indicate that in the Central District of
                                                                24 California, the median time from filing a civil action in federal court to final
                                                                   disposition of the action through trial is 21.2 months. See Declaration of Ray E.
                                                                25
                                                                   Boggess at Exhibit 1. Boeing requests that the Court take judicial notice of these
                                                                26 facts pursuant to Federal Rule of Evidence 201.
                                                                          3
                                                                27          $3,986.67 (Plaintiff’s prior monthly salary at Boeing) x 33 months (the
                                                                   number of months between the end of Plaintiff’s employment and the statistically
                                                                28 likely trial date) = $131,560.11.

                                                                                                              -12-
                                                                                                PETITION AND NOTICE OF REMOVAL
                                                                  Case 2:20-cv-08360 Document 1 Filed 09/11/20 Page 13 of 16 Page ID #:13




                                                                 1 part of the amount in controversy.”); see also Lucas v. Michael Kors (USA), Inc.,
                                                                 2 2018 WL 2146403, at *11 (C.D. Cal. 2018) (“The broad holding [in Chavez]
                                                                 3 strongly suggests that the Ninth Circuit would find it appropriate to consider post-
                                                                 4 removal attorneys’ fees. Therefore, the Court agrees that unaccrued post-removal
                                                                 5 attorneys’ fees can be factored into the amount in controversy.”); Bernstein v. BMW
                                                                 6 of N. Am., LLC, 2018 WL 2210683, at *2 (N.D. Cal. 2018) (“The Ninth Circuit’s
                                                                 7 recent decision in Chavez . . . holding that the amount in controversy is what is at
                                                                 8 stake in the litigation at the time of removal suggests that the attorneys’ fees in the
                                                                 9 context of the amount in controversy requirement should be calculated based on the
                                                                10 total possible recovery and not just the fees incurred to date—resolving a previously
                                                                11 unresolved question.”).
PAYNE & FEARS LLP




                                                                12
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13         44.    Assuming that a very conservative amount of pre-trial fact discovery
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 (50 hours), pre-trial expert discovery (20 hours), trial preparation (40 hours), and
                                                                15 trial attendance (45 hours) occurs in this case, it is very likely that an attorneys’ fee
                                                                16 award alone would exceed $75,000 (150 hours x $500 per hour = $77,500). It is, at
                                                                17 the very least, plausible that an attorneys’ fee award in this matter will exceed
                                                                18 $75,000.
                                                                19
                                                                20         45.    In addition, Plaintiff seeks to recover damages because she allegedly
                                                                21 “has suffered and continues to suffer emotional distress, humiliation, mental anguish
                                                                22 and embarrassment, as well as the manifestation of physical symptoms” based on
                                                                23 her claims that Boeing wrongfully terminated her employment. (See Ex. A, 6:24-
                                                                24 7:2). Such alleged damages also contribute to the amount in controversy. For
                                                                25 example, in Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th. Cir. 2005), the
                                                                26 Ninth Circuit upheld the district court’s finding that the amount in controversy
                                                                27 exceeded the statutory minimum when it concluded that the plaintiff’s allegations of
                                                                28 emotional distress would add “at least an additional $25,000 to her claim” for

                                                                                                               -13-
                                                                                                PETITION AND NOTICE OF REMOVAL
                                                                  Case 2:20-cv-08360 Document 1 Filed 09/11/20 Page 14 of 16 Page ID #:14




                                                                 1 discrimination. Likewise, based on Plaintiff’s Complaint here, it is reasonable to
                                                                 2 conclude that Plaintiff’s request for “past and future emotional distress and mental
                                                                 3 suffering” damages increases the amount in controversy by at least $25,000.
                                                                 4
                                                                 5         46.   Similarly, Plaintiff’s claim for punitive damages further increases the
                                                                 6 amount in controversy. (See Ex. A, 7:6-18, 18:2). As the Ninth Circuit noted,
                                                                 7 “punitive damages may be included in computing the amount necessary for federal
                                                                 8 jurisdiction.” Davenport v. Mut. Benefit Health & Accident Ass’n, 325 F.2d 785,
                                                                 9 787 (9th Cir. 1963). Should Plaintiff convince the trier of fact that Boeing engaged
                                                                10 in the conduct alleged in the Complaint, Boeing could plausibly be liable for over
                                                                11 $100,000 in punitive damages. See Pansacola v. Malaysia Airlines, Docket No.:
PAYNE & FEARS LLP




                                                                12 CV045944 (C.D. Cal. Feb. 6, 2006) (jury verdict of $237,537, $160,000 of which
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 was for punitive damages).
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14
                                                                15         47.   Based on a conservative good faith estimate of the value of the alleged
                                                                16 damages in this action, the amount in controversy in this case far exceeds $75,000,
                                                                17 exclusive of interest and costs. See Simmons v. PCR Tech., 209 F. Supp. 2d 1029,
                                                                18 1031-35 (N.D. Cal. 2002) (holding that plaintiff’s damage claim, including lost
                                                                19 wages, medical expenses, emotional distress and attorneys’ fees, was enough to put
                                                                20 the amount in controversy above $75,000).
                                                                21
                                                                22 IV.     REMOVAL IS TIMELY
                                                                23
                                                                24         48.   “Formal service of process, measured from the service date according
                                                                25 to state law, is a prerequisite for triggering the 30–day removal period because it
                                                                26 assures defendants adequate time to decide whether to remove an action to federal
                                                                27 court.” SteppeChange LLC v. VEON Ltd., 354 F.Supp.3d 1003, 1041 (N.D. Cal.
                                                                28 2018) (internal quotations and citations omitted). This Petition and Notice of

                                                                                                             -14-
                                                                                               PETITION AND NOTICE OF REMOVAL
                                                                  Case 2:20-cv-08360 Document 1 Filed 09/11/20 Page 15 of 16 Page ID #:15




                                                                 1 Removal is timely pursuant to 28 U.S.C. § 1446(b) because Boeing removes this
                                                                 2 action within thirty (30) days of the date when Boeing received service of the
                                                                 3 Summons and Complaint. (Ex. B).4
                                                                 4
                                                                 5 V.         CONCLUSION
                                                                 6
                                                                 7            49.       For the reasons stated above, this Court has jurisdiction under 28
                                                                 8 U.S.C. § 1332 because this is a civil action between citizens of different states, and
                                                                 9 because the amount in controversy exceeds $75,000, exclusive of interest and costs.
                                                                10 If any question arises as to the propriety of this action, Boeing respectfully requests
                                                                11 the opportunity to present a brief, evidence, and oral argument in support of its
PAYNE & FEARS LLP




                                                                12 position that this case is removeable.
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14            50.       Based on the foregoing, Boeing may remove this action to this Court
                                                                15 pursuant to 28 U.S.C. §§ 1332 and 1441. Boeing respectfully requests that this
                                                                16 Court exercise its removal jurisdiction over this action.
                                                                17
                                                                18 DATED: September 11, 2020                   PAYNE & FEARS LLP
                                                                19
                                                                                                               By:               /s/ Daniel F. Fears
                                                                20                                                              DANIEL F. FEARS
                                                                21                                                              RAY E. BOGGESS

                                                                22                                                   Attorneys for Defendant The Boeing
                                                                23                                                   Company

                                                                24   4814-7442-5034.2


                                                                25
                                                                              4
                                                                           Service by mail on a defendant outside of California becomes effective 10
                                                                26 days after mailing. Cal. Code Civ. Proc. § 415.40. Here, Plaintiff’s counsel claims
                                                                27 to have mailed a copy of the Summons and Complaint to Boeing on August 3, 2020.
                                                                   Therefore, under section 415.40 of the California Code of Civil Procedure, service
                                                                28 was effective as of August 13, 2020. Plaintiff agrees with that conclusion. (Ex. B).

                                                                                                                     -15-
                                                                                                      PETITION AND NOTICE OF REMOVAL
                                                                  Case 2:20-cv-08360 Document 1 Filed 09/11/20 Page 16 of 16 Page ID #:16




                                                                 1                                 PROOF OF SERVICE
                                                                 2                              Jessica Moya v. The Boeing Company
                                                                                          United States District Court Case No. 2:20-cv-8360
                                                                 3
                                                                     STATE OF CALIFORNIA, COUNTY OF ORANGE
                                                                 4
                                                                 5
                                                                         At the time of service, I was over 18 years of age and not a party to this
                                                                 6 action. I am employed in the County of Orange, State of California. My business
                                                                   address is 4 Park Plaza, Suite 1100, Irvine, CA 92614.
                                                                 7
                                                                         On September 11, 2020, I served true copies of the following document(s)
                                                                 8 described as PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION
                                                                   UNDER 28 U.S.C. §§ 1332 AND 1441 on the interested parties in this action as
                                                                 9 follows:
                                                                10 TAYLOR LABOR LAW, P.C.                       Attorneys for Plaintiff
                                                                   Christopher W. Taylor                        JESSICA MOYA
                                                                11 Parham Barkhordar
PAYNE & FEARS LLP




                                                                   Taylor H. White
                                                                12 80 S. Lake Ave, Suite 860
                                                                   Pasadena, CA 91101
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 Telephone: (626) 219-6008
                       ATTORNEYS AT LAW




                                                                   Facsimile: (626) 219-6009
                                               (949) 851-1100




                                                                14
                                                                   Email: chris@taylorlaborlaw.com
                                                                15        twhite@taylorlaborlaw.com
                                                                          parham@taylorlaborlaw.com
                                                                16
                                                                          BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of
                                                                17 the document(s) to be sent from e-mail address pdavid@paynefears.com to the
                                                                   persons at the e-mail addresses listed in the Service List. I did not receive, within a
                                                                18 reasonable time after the transmission, any electronic message or other indication
                                                                   that the transmission was unsuccessful.
                                                                19
                                                                          [Federal] I declare under penalty of perjury under the laws of the United
                                                                20 States of America that the foregoing is true and correct and that I am employed in
                                                                   the office of a member of the bar of this Court at whose direction the service was
                                                                21 made.
                                                                22         Executed on September 11, 2020, at Irvine, California.
                                                                23
                                                                24                                                     /s/ Patricia David
                                                                                                                       Patricia David
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                PETITION AND NOTICE OF REMOVAL
